Dibbll, J.
Action to recover damages sustained by the plaintiff through an injury to his auto in a collision. There was a verdict for the plaintiff and the defendants appeal from the order denying their motion for a new trial.
The plaintiff based his recovery upon the claim that he was required to make repairs amounting to $400 upon his auto, and that its rental or use value, of which he was deprived, was $125, making a total of $525. The case was submitted to the jury in accordance with the plaintiff’s claims* and there was a verdict for $150.
*62Receipted bills for repairs amounting to $22.39 were received in evidence without objection. There was no proof of their value. Receipted bills, if objection is made to them, are not of themselves competent evidence of value. W. S. Conrad Co. v. St. Paul City Ry. Co. 130 Minn. 128,153 N. W. 256. There was no other sufficient proof of value. The proof does not sustain the verdict.
The plaintiff’s auto was repaired at odd times. When one asks damages for loss of use, or for rental value, he must show the value, which includes the question of the time reasonably necessary to make the needed repairs. W. S. Conrad Co. v. St. Paul City Ry. Co. 130 Minn. 128, 153 N. W. 256. Relevant cases are collected in 4 A. L. R. 1350-1364..
There was no evidence of the necessary time for making the repairs. There was no evidence of rental value. There was some evidence of a contract of hire for an indefinite period, but none of the net profit which would result. There is no proper basis for the verdict. There is evidence that the auto was worth $900 before the collision and $300 afterwards. That is not the theory of the complaint nor of the submission of the case to the jury.
Order reversed.